Filed 4/25/14 P. v. Escalante CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                         A140629
v.
JOSE ROBERTO ESCALANTE,                                                  (Sonoma County
                                                                         Super. Ct. No. SCR663605)
         Defendant and Appellant.


         Defendant Jose Roberto Escalante requests this court to review, pursuant to People
v. Wende (1979) 25 Cal. 3d 436, the judgment entered upon a no contest plea sentencing
him to four years’ imprisonment. Defendant has not submitted a supplemental brief after
having been advised of his right to do so, and upon review of the record we have found
no issue warranting further briefing. We shall therefore affirm the judgment.
         Defendant plead no contest to a charge of violating Vehicle Code section 23152,
subdivision (b), admitted one prior prison term enhancement (Pen. Code, § 667.5,
subd. (b)), three prior Vehicle Code sections 23550.5 and 23578 enhancements, and one
Vehicle Code section 23152, subdivision (a) enhancement. Pursuant to a plea bargain
other charges and enhancements were dismissed, the court agreed to consider probation,
and defendant was advised that his maximum sentence would be four years’
imprisonment. Following a recommendation by the probation department to impose a
four-year sentence, the court did so and ordered a $500 restitution payment and
accompanying fines and fees as authorized by statute. Defendant was awarded 157 actual
time credits and 156 good time credits. He has timely appealed.


                                                             1
       Based on facts appearing in the presentence report, at approximately 9:40 p.m. on
July 9, 2013, defendant’s vehicle struck a parked car on Summerfield Road in Sonoma
County, and defendant was determined to have been driving with a blood alcohol level of
.25 percent. At the time, defendant was subject to mandatory supervision based on prior
driving-under-the-influence offenses. He acknowledged that he had been drinking since
10:00 a.m. that day, celebrating the removal the day before of an ankle bracelet
monitoring his alcohol consumption.
       In view of the defendant’s long history of prior driving-under-the-influence
offenses, the trial court clearly did not abuse its discretion in following the
recommendation of the probation department to deny probation and to impose the upper
term of three years for the violation of Vehicle Code section 23152, subdivision (b) plus
one year for the prior prison term enhancement, the maximum permitted by the plea
agreement. The restitution, fines and fees were also imposed in accordance with law.
Defendant was effectively represented by competent counsel throughout the proceedings.
There is no cause for additional briefing.
       The judgment is affirmed.

                                                   _________________________
                                                   Pollak, J.

We concur:


_________________________
McGuiness, P. J.


_________________________
Jenkins, J.




                                               2